Citation Nr: 1814479	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Whether new and material evidence has been received to reopen a claim of service connection for a mental health disorder, also claimed as depression. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had two periods of active duty from January 1983 to December 1986 and from December 1986 to June 1989.  The Veteran was honorably discharged from his first period of active duty in December 1986.  He was discharged in absentia under other than honorable conditions in June 1989.  The VA issued an administrative decision in April 2012 which found that the period of service under other than honorable service from December 1986 to June 1989 was recognized as dishonorable for VA purposes.

As the final period of active duty service was dishonorable, it is a bar to VA benefits for that period; however, the Board will still consider the Veteran's claims for service connection with regard to his honorable period of active service.  See 38 U.S.C.A. § 101 (18) (2012); 38 C.F.R. § 3.12 (a) (2017). 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2017, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Evidence received since the final May 2005 decision is cumulative of evidence previously considered and does not relate to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for a mental health disorder, also claimed as depression.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Nofity and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim for a mood disorder. 

The notice requirements have been met.  VA's duty to notify was satisfied by letters dated March 2011 and July 2011.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Those letters notified the Veteran of the information needed to substantiate and complete his new and material evidence claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  
	
Regarding the duty to assist, the Veteran's service treatment records (STRs), service personnel records (SPRs), and relevant post-service treatment records have been obtained.  While Social Security Administration (SSA) records have not been associated with the claims file, such error is harmless because those records do not contain evidence that would allow the claim to be reopened.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  In this case, the previous denial found there were no indications of psychiatric treatment during the Veteran's period of honorable service.  As explained below, the Veteran did have psychiatric treatment during his dishonorable period of service, but such evidence cannot be considered for the purpose of compensation.  SSA records that could potentially corroborate his psychiatric treatment would not be new evidence and would not show any psychiatric treatment during his honorable period of service.  The Veteran has not indicated that he had any psychiatric treatment or counseling during his honorable period of service.  Accordingly, SSA records need not be obtained.

While the Veteran underwent an examination in December 2016, the Board finds that no examination was required.  As set forth in more detail below, the evidence does not establish any psychiatric treatment or precipitating event during his honorable period of service. Moreover, the record contains no indication that his current psychiatric disability is causally related to his active service or any incident therein.  Under these circumstances, an examination or opinion is not necessary.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In claims to reopen, VA, while not required to provide notice of the evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, is required "to explain what 'new and material' evidence means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Adequate notice was provided in the March and July 2011 letters to the Veteran. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 

New and Material Evidence

In general, rating decisions that are not appealed within one year are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.200 (2017).  But if new and material evidence is presented or obtained with respect to a claim which has been disallowed, the Secretary shall reopen and review the former disposition of the claim. 38 U.S.C. § 5108.  

It is the jurisdiction of the Board to adjudicate whether or not new and material evidence has been received.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence means existing evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In a May 2005 rating decision, the RO denied the Veteran's claim for service connection for a mood disorder because there was no evidence of psychiatric treatment or that there was a relationship between service and the Veteran's diagnosed psychiatric disorder.  The Veteran did not appeal the May 2005 decision and did not submit new evidence within one year of that rating decision.  Therefore, the May 2005 rating decision is final based on the evidence then of the record.  38 U.S.C. § 7105; 38 C.F.R. § 3.156.

In this case, the record shows that the Veteran underwent psychiatric counseling beginning in 1988.  As explained previously however, the Veteran was dishonorably discharged for his second period of service, which was from December 1986 to June 1989.  The Board can only rely on facts found during his honorable period of service and cannot consider facts from his dishonorable period of service for purposes of compensation.  See 38 C.F.R. § 3.12(a).  

Looking only to the honorable period of service, there is no evidence in the record that shows the Veteran had any psychiatric symptoms or any psychiatric treatment.  All of the Veteran's testimony regarding his psychiatric symptoms discusses treatment during his dishonorable period of service, not his honorable period.  As dishonorable period evidence cannot be considered, treatment and service records that reference his dishonorable period of service are not new or material evidence.  

The Veteran stated in his June 2017 hearing that a traumatic event he experienced in service was "helping to load bombs on the flight deck."  While this is new evidence, the evidence is not material because he has not shown his duties were related to his psychiatric disorder or treatment in service.  He stated at his hearing that "the thing that really triggered me... was my wife leaving."  All psychiatric treatment from the Veteran's dishonorable period of service show that his treatment was for his alcohol abuse and depression related to his separation from his wife, not his duties in service.  

While the Veteran's treatment records and testimony at his hearing are new evidence, they are not related to an unestablished fact necessary to substantiate his claim, as they do not show that any event during his honorable period of service relate to his current disability.  Because the evidence is not material to showing that his psychiatric disability was caused by or relates to an event in service, the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  


ORDER

New and material evidence has not been received that is sufficient to reopen the claim for service connection for depression; the claim is not reopened. 


REMAND

Regarding the Veteran's bilateral hearing loss and tinnitus claims, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

A new VA examination is required for both issues. In the previous September 2011 audiological examination, the examiner found that the Veteran's hearing loss was less likely than not related to service because "pure tone findings were within normal limits at separation."  A review of STRs shows, however, that the Veteran's hearing worsened during his period of honorable service.  In a January 1983 audiological examination, the Veteran had the following audiogram results: 

1000Hz
2000Hz
3000Hz
4000Hz
Average
Right Ear
0
0
0
0
0
Left Ear
5
5
0
0
2.5

In a January 1985 audiological examination, the Veteran had the following audiogram results: 

1000Hz
2000Hz
3000Hz
4000Hz
Average
Right Ear
10
5
5
5
6.25
Left Ear
15
10
10
15
12.5
The future examiner must consider and address the Veteran's increase in hearing loss during service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate).  

Additionally, the examiner found that the Veteran's hearing loss was not related to service, but instead more likely related to the Veteran's work in construction, regular rock concert attendance, and overall lack of hearing protection.  The examiner did not explain why his noise exposure on an aircraft carrier during service did not relate to or cause his initial hearing loss.   The future examiner must provide adequate rationale for any opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Regarding the Veteran's tinnitus, another examination is similarly needed to explain why his noise exposure on an aircraft carrier during service did not relate to or cause his initial hearing loss, despite post-service noise exposure. Additionally, the examination must address a discrepancy in the record.  At the September 2011 examination, the Veteran stated that he had experienced ringing in his ears as "long as I can remember," but the examiner noted that August 2010 treatment notes show the Veteran reported his tinnitus had only then recently begun.  The examiner found that the Veteran's tinnitus was less likely than not related to service because there was "no report of tinnitus noted in service records" and because of the discrepancy in treatment records.  The new examination should elicit from the Veteran a history for his reported symptoms related to tinnitus. 

Additionally, the Veteran indicated that he had received a letter from his VA ear, nose, and throat doctor regarding his audiology claims.  Currently, that letter is not in the claims file. The AOJ should update VA treatment records to the present time, to include correspondence from the Veteran's VA ear, nose, and throat doctor.

Finally, December 2016 examination revealed that the Veteran was receiving SSA disability.  On remand, the AOJ should obtain SSA records. See Golz, 590 F.3d at 1317.
  
Accordingly, the case is REMANDED for the following action:

1. Obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for his audiological disabilities (i.e., update the records of his VA treatment to the present time), to include a letter from his ear, nose, and throat doctor.  

2. Request a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.

3. Thereafter, the AOJ should arrange for an appropriate examination to ascertain the nature and likely cause of the Veteran's bilateral hearing loss and tinnitus.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify the likely cause for the Veteran's bilateral hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by noise exposure during the Veteran's period of service?  The Board notes that the Veteran  worked on an aircraft carrier in service where he reported that he was constantly exposed to acoustic trauma.  Additionally, STRs show that the Veteran's hearing worsened while he was in service. 

b) Please identify the likely cause for the Veteran's tinnitus.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by noise exposure during the Veteran's period of service?  The examiner should consider the Veteran's reported symptoms made at the examination and ask clarification about his reported symptoms in the past.  

c) The examiner should provide a complete rationale in support of any opinions offered.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

4. After undertaking the above actions and any other necessary development, review the record and readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.




The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


